Citation Nr: 0428886	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  96-48 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral ankle disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary to the service-connected residuals of 
the excision of a lipoma of the right spermatic cord.

6.  Entitlement to a compensable evaluation for service-
connected hypertension.

7.  Entitlement to an increased evaluation for service-
connected bilateral pes planus with hallux valgus, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to March 
1989.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over 
this appeal was subsequently transferred to the RO in 
Cleveland, Ohio.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a bilateral ankle disorder will be decided 
herein.  The remaining issues on appeal (as listed on the 
title page of this decision) are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1989 rating decision denied 
entitlement to service connection for a bilateral ankle 
disorder.

2.  Evidence associated with the claims folder since the 
August 1989 rating decision is either cumulative or redundant 
of evidence previously of record, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1989 rating decision that denied entitlement 
to service connection for a bilateral ankle disorder is 
final.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1988) [38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2003)].

2.  Evidence associated with the claims folder since the 
August 1989 rating decision is new, but not material, and so 
the requirements to reopen the claim for entitlement to 
service connection for a bilateral ankle disorder have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

For purposes of evaluating the veteran's request to reopen 
his claim for entitlement to service connection for a 
bilateral ankle disorder, the Board finds that the RO has met 
any duties as required under the Veterans Claims Assistance 
Act of 2000 (VCAA).  See generally 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003).  It is apparent, however, 
that the RO's duties under the VCAA with respect to a request 
to reopen a previously denied claim based upon the receipt of 
new and material evidence are more limited than an original 
request for VA benefits.  See 38 C.F.R. § 3.159(c) (2003); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  Nevertheless, the Board observes 
that here, in a March 1999 supplemental statement of the 
case, the RO advised the veteran that he needed to provide 
new and material evidence in support of his request to reopen 
this claim, and provided him with the legal definition of new 
and material evidence as delineated at 38 C.F.R. § 3.156(a) 
(2001).  Because the RO's prior final denial of this claim in 
August 1989 included its finding that the veteran's 
preexisting residuals of bilateral broken ankles were not 
aggravated as a result of his active service, the RO advised 
the veteran in March 1999 that the new evidence already of 
record was insufficient to reopen the claim, because it only 
addressed current disability and not the critical question of 
whether the veteran's preexisting bilateral ankle problems 
were permanently aggravated in service beyond the natural 
progression of this disorder.  The RO further advised that 
only evidence of this nature would suffice to reopen the 
claim, and that the best kinds of evidence to do so would be 
records of the veteran's original pre-service fractures, or 
records of treatment during his first year or two after 
discharge from active duty.  Finally, the RO requested that 
the veteran submit records from any doctors or hospitals that 
treated him for his ankle problems, and noted that it would 
obtain such records for him if he signed and returned VA 
consent forms with appropriate delineated contact 
information.

Furthermore, in the February 1996 rating decision, as well as 
in its following adjudications of record, to include the July 
1996 statement of the case as well as in supplemental 
statements of the case dated through March 2004, the RO 
provided the veteran with VA laws and regulations most 
relevant to his claim, including those pertaining to VA's 
duties to notify and assist, the requirements for service 
connection of a claimed disorder, and those addressing 
preexisting disorders and aggravation of the same.  The 
veteran also received information concerning VA's duties to 
notify and assist with claims for service connection, 
including within letters dated in October 1995, February 
1996, and December 2002.  

The above shows that VA notified the veteran as to the legal 
criteria governing his claim, the evidence needed to show 
entitlement to the benefit sought, how VA could and would 
help him obtain relevant records, and that he was ultimately 
responsible for providing evidence in support of his claim.  
VA also asked the veteran to provide any evidence he had in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

The Board acknowledges that because complete VCAA notice was 
not provided to the veteran prior to the initial (pre-VCAA) 
RO determination in February 1996, the timing of this notice 
does not comply with the express requirements of the law.  
The Board thus emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  There is, 
therefore, no adverse determination to overcome by virtue of 
specific notice having been provided only after the initial 
determination was made.  Moreover, appropriate notice was 
provided to the veteran in this case prior to the transfer 
and certification of the veteran's appeal to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as discussed above.  Thus, the veteran had adequate 
opportunity to identify and/or submit the evidence or 
information that he was informed was needed from him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
veteran was fully advised consistent with governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error, and that VA has 
satisfied the VCAA's duty to notify the veteran.  

Moreover, during the processing of this appeal, the RO 
obtained treatment records which the veteran identified as 
relevant to his claim, and the veteran has not indicated that 
there are additional outstanding records that need to be 
obtained in support of this claim.  Accordingly, in light of 
all of the above, the Board finds that the VCAA's 
requirements have been appropriately met for this new and 
material matter, such that the Board may proceed at this time 
with a decision in this case.

Applicable Law

First, there has been a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change, however, applies prospectively to all requests 
to reopen that are made on or after August 29, 2001.  See 66 
Fed. Reg. 45,620-45,630 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a) (2003)].  Because the record indicates 
that the appellant filed his request to reopen his claim 
before that date (in August 1995), the Board finds that this 
regulatory change is not applicable here.  Accordingly, the 
Board will analyze this claim under the former criteria 
applicable to the analysis of a request to reopen a claim 
based upon the receipt of "new and material evidence."

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  

Under the former criteria, at 38 C.F.R. § 3.156(a) (2001), 
new and material evidence is defined as evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, that is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Analysis of the Request to Reopen

In the record below, the RO declined to reopen the veteran's 
claim for entitlement to service connection for a bilateral 
ankle disorder.  The Board, however, must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of this claim.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The veteran's claim for entitlement to service connection for 
a bilateral ankle disorder was initially reviewed by the RO 
and denied in an August 1989 rating decision.  The evidence 
under consideration at the time included the veteran's 
service medical records, statements from the veteran, and the 
findings from an April 1989 VA medical examination.  Because 
the veteran did not appeal the RO's August 1989 rating 
decision, it is now final.  38 U.S.C.A. § 4005(c) (West 
1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2003)].

In August 1995, the veteran filed a new claim for entitlement 
to service connection for a bilateral ankle disorder, in 
effect requesting that the RO reopen his previously denied 
claim.  The record reflects that the RO has declined to do 
so, for lack of any new evidence to address whether 
preexisting residuals of bilateral ankle fractures did in 
fact permanently worsen (were aggravated) during or because 
of the veteran's active service - the basis for the RO's 
prior denial in August 1989.  

In support of his claim, several new records have been 
received for review.  To that end, there are VA treatment and 
examination reports dated from approximately January 1995 to 
December 2000, as well as private treatment and 
hospitalization reports dated from approximately April 1998 
to June 2000.  These records reflect current diagnoses and 
treatment pertaining to the veteran's feet and legs.  The 
record also includes statements and testimony provided by the 
veteran in support of his request to reopen the claim.

On its own determination, the Board finds that the 
aforementioned additional evidence received in support of 
this request to reopen is new, but none of it is material to 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The information contained in these records mainly reflects 
the medical condition of the veteran's feet and legs from 
roughly 1995 to 2000.  The Board notes that this type of 
evidence was not available at the time of prior decisions in 
this matter, and therefore considers these records to be new 
evidence.  

The Board is not of the opinion, however, that any of this 
information is material to the case.  As explained to the 
veteran in the March 1999 supplemental statement of the case, 
the prior final rating decision in August 1989 reflects the 
RO's finding that the veteran entered active service with 
preexisting residuals of bilateral broken ankles, and that 
the evidence did not demonstrate that this disorder 
permanently worsened beyond its natural progression (became 
aggravated) during or as a result of active service.  The 
Board notes that the question now before it does not concern 
whether this finding of a preexisting bilateral ankle 
disorder was appropriate based upon the evidence then of 
record; instead, the Board is limited by the constraints of 
this prior final decision.  As such, in order for any new 
evidence to be deemed material at this time, it must address 
the issue of a preexisting bilateral ankle disorder, and/or 
whether it worsened or permanently increased in severity 
during active service.  Unfortunately, the new evidence of 
record only speaks to current bilateral ankle disability and 
treatment.    

The Board therefore holds that none of the new evidence 
submitted in support of this claim is material, but instead 
is only cumulative and/or redundant of previous evidence of 
record.  Therefore, this evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim, and as such, the Board cannot reopen the claim, 
and the appeal will be denied.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the 
request to reopen the claim for entitlement to service 
connection for a bilateral ankle disorder is denied.




REMAND

The Board finds that the remainder of the claims on appeal 
require additional development prior to any appellate review.

With respect to the claims for increased evaluations for 
service-connected hypertension and bilateral pes planus with 
hallux valgus, the Board observes that the RO did not issue a 
VCAA notice letter to the veteran as required by the law.  
Furthermore, the veteran should be provided with a new VA 
medical examination for these two claims, because the current 
medical evidence of record is too old (dated no later than 
2000) to determine the current severity of these 
disabilities.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

Concerning the claims for service connection for a low back 
disorder, neck disorder, and bilateral knee disorder, there 
is evidence of treatment for possibly related problems in 
service, as well as evidence of currently diagnosed 
disorders.  The veteran should therefore be afforded a VA 
examination, with claims file review, in order to determine 
the nature and etiology of these claimed disorders, to 
include whether any currently diagnosed disorder is related 
to any other service-connected disability, to include 
bilateral pes planus with hallux valgus.

Further, concerning the claim for service connection for 
sexual dysfunction, as secondary to service-connected 
residuals of an excision of a lipoma of the right spermatic 
cord, in light of the veteran's documented treatment for 
impotence and sexual dysfunction, he should be afforded a VA 
examination with file review in order to ascertain the nature 
and etiology of any such currently diagnosed disability.

The RO should also ensure that, if possible, any identified 
additional and outstanding current treatment records 
pertaining to these claims have been obtained and associated 
with the claims file prior to any new VA examination of the 
veteran.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following action:


1.  The RO should provide written notice 
to the veteran and his representative that 
includes: 
- the provisions of the VCAA and the laws 
applicable to his claims for increased 
evaluations for service-connected 
hypertension and bilateral pes planus with 
hallux valgus; 
- the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to his claims;  
- the type of evidence required for each 
element of the claims;
- the evidence already of record in 
support of the claims;
- the evidence not yet of record, but 
required to substantiate the claims; and
- a request to the veteran to provide the 
RO with all relevant evidence and argument 
he has to support his claims.

2.  The RO should also contact the 
veteran in writing to obtain the names 
and addresses of all medical care 
providers who treated him for low back, 
neck, knee, and feet problems, as well as 
for sexual dysfunction and hypertension, 
since approximately June 2000.  After 
securing the necessary releases from any 
adequately identified private medical 
providers, the RO should attempt to 
obtain all such records (including VA 
medical records).

3.  After the development requested in 
paragraphs 1 and 2 is complete, the RO 
should arrange for the veteran to undergo 
appropriate VA examination in order to 
ascertain the nature and etiology of any 
currently diagnosed neck, low back, and 
bilateral knee disorder, and to determine 
the current severity of service-connected 
bilateral pes planus with hallux valgus.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  In the written 
report, the examiner should opine as to 
whether it is at least as likely as not 
that any currently diagnosed neck, low 
back, and/or knee disorder is related to 
any incident of active service, or to any 
other service-connected disability 
(including bilateral pes planus with 
hallux valgus).  Further, the examiner 
should identify and discuss all current 
symptomatology pertaining to the 
veteran's service-connected, 
postoperative, bilateral pes planus with 
hallux valgus.  The examiner should set 
forth a complete rationale for all 
opinions expressed and conclusions 
reached in the examination report.

4.  After the development requested in 
paragraphs 1 and 2 is complete, the RO 
should arrange for the veteran to undergo 
appropriate VA examination in order to 
ascertain the nature and etiology of any 
currently diagnosed sexual dysfunction.  
The claims file must be forwarded for 
review by the examiner in conjunction 
with the examination.  In the written 
examination report, the examiner is 
requested to opine as to whether it is at 
least as likely as not that any currently 
diagnosed sexual dysfunction is related 
to active service, or to the service-
connected residuals of the excision of a 
lipoma from the right spermatic cord.  
The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

5.  After the development requested in 
paragraphs 1 and 2 is complete, the RO 
should arrange for the veteran to undergo 
appropriate VA examination in order to 
ascertain the current severity of 
service-connected hypertension.  The 
claims file must be forwarded for review 
by the examiner in conjunction with the 
examination.  In the written examination 
report, the examiner is requested to 
include the results of new blood pressure 
readings taken from the veteran, and to 
state whether the veteran must currently 
take daily medication for this 
disability.

6.  After the RO completes all of the 
development requested above, the case 
should again be reviewed on the basis of 
the additional evidence.  If the RO 
cannot grant the benefits sought on 
appeal their entirety, then the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



